DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s amendment submitted on December 13, 2021.  In virtue of this amendment:
Claims 3-6 and 16-19 are cancelled; and thus,
Claims 1-2, 7-15 and 20-22 are now pending in the instant application.
Allowable Subject Matter
Claims 1-2, 7-15 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art of record fails to disclose or fairly suggest the following limitations:
A laminar phased array antenna system comprising … “wherein each of the first sub-array and the second sub-array includes a plurality of elements configured to form a patch-based phased array and a dual mode integrated circuit configured to control receipt and transmission of signals by the plurality of elements, each of the elements having a first polarity interface at a first location and a second polarity interface at a second location spaced apart from the first location, each dual mode integrated circuit having a plurality of transmit interfaces and a plurality of receive interfaces, the dual mode integrated circuit of the first sub-array having its receive interfaces coupled respectively to the first polarity interfaces of the first sub-array elements and having its transmit interfaces coupled respectively to the second polarity interfaces of the first sub-array elements, the dual mode integrated circuit of the second sub-array having its receive interfaces coupled respectively to the second polarity interfaces of the second sub-array elements and having its transmit interfaces coupled respectively to the first polarity interfaces of the second sub-array elements”, in combination with the remaining claimed limitations as claimed in independent claim 1 (claims 2 and 7-12 are allowed as being dependent on claim 1).
Reasons for indicating the allowable subject matter of claims 13-15 and 20-22 were provided in the previous office action mailed on November 22, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Korisch et al. – US 7,538,740
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010. The examiner can normally be reached Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        December 20, 2021